Citation Nr: 1508085	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  10-24 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disability, to include as secondary to service-connected left knee disability.  


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to April 1984, with additional Reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  This matter has been previously remanded by the Board in June 2012, January 2014, and September 2014.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The September 2014 remand instructed the AOJ to schedule an examination to obtain an opinion as to whether it is at least as likely as not that the Veteran's back disability was proximately caused or aggravated by his service-connected left knee disability.  The remand specifically stated that in providing the rationale, the examiner should refer directly to the Veteran's credible and competent reports that his back pain worsened when his left knee gave out at work and caused him to fall on his left side.  

A VA examination was conducted in November 2014.  The examiner found that the Veteran's back disability is less likely than not proximately due to or the result of the Veteran's service-connected left knee disability because the Veteran's back pain pre-dates the 2005 fall caused by his left knee disability.  The examiner found that the Veteran's back disability was not aggravated beyond its natural progression because the Veteran has no evidence of atrophy of the legs, his weakness is in a functional range, the sensation deficits are very mild, and the neurologic deficits are consistent with natural aging.  The examiner has not discussed the Veteran's reports that his back pain worsened after the 2005 fall.  The examiner also failed to discuss a November 2005 note recording a diagnostic impression of suspected posttraumatic sciatica after the Veteran's fall, a December 2005 MRI showing disc herniation as well as degenerative changes, and a February 2006 note from the Veteran's physician indicating that the Veteran was unable to work due to his low back pain.  The Veteran's statements and these medical notations are at odds with the examiner's findings that the Veteran's symptoms of the Veteran's back disability are functional, very mild, and consistent with natural aging.  Upon remand, the AOJ should obtain a supplemental opinion that considers all the relevant evidence, including the lay statements expressly discussed in the September 2014 remand.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to an appropriate VA clinician.  The clinician is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's back disability was proximately caused by the Veteran's service-connected left knee disability.  

If the Veteran's service-connected left knee disability did not proximately cause the back disability, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the back disability was aggravated (permanently worsened beyond its natural progression) by the Veteran's service-connected left knee disability.  

The examiner is to specifically discuss the Veteran's credible and competent reports that his back pain worsened when his left knee gave out at work, causing him to fall in 2005.  The examiner should also consider a November 2005 treatment note that references the Veteran's fall with a diagnostic impression of suspected posttraumatic sciatica, a December 2005 MRI showing disc herniation after the Veteran's fall, and a February 2006 note from the Veteran's physician stating that the Veteran should be excused from work due to his low back pain.  

The examiner must provide a clear rationale for any and all opinions given.  

2.  After completing the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




